EXHIBIT 10.33
January 9, 2006


Mr. Tim Oakhill
c/o Simmons Bedding Company
One Concourse Parkway, Ste. 800
Atlanta, GA  30328


Dear Tim:


In a show of our appreciation for your dedication to the Simmons family and in
recognition of your hard work as one of our key employees who we believe is
instrumental to our success, we would like to make an offer to you.  This is an
offer only being made to a select group of individuals, so it must be kept
confidential.


While you will remain an at-will employee of Simmons Bedding Company, we are
offering you, among other things, the ability to earn one year of severance
benefits should your employment with us be terminated without Cause (as defined
below).  The specific details of this letter agreement (“Agreement”) are
outlined below.  It is important for you to read this in detail and understand
it before you sign it.  We also encourage you to consult with an attorney (at
your own expense) before signing this Agreement, to the extent you deem
appropriate.  Do not hesitate to ask questions.


1.           Consideration. This Agreement is made between TIM OAKHILL (the
“Employee” or “you”) and SIMMONS COMPANY (p/k/a THL Bedding Holding Company), a
Delaware Corporation, (“Holdings”), and SIMMONS BEDDING COMPANY, (p/k/a Simmons
Company), a Delaware corporation, along with its subsidiaries, parents, joint
ventures, affiliated entities, and includes its successors and assigns or any
such related entities (the “Company”).  In consideration of continued employment
and future wages and employment benefits to you, payment of which during the
period of your employment is a condition of this Agreement, and in consideration
of the promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which consideration are hereby
acknowledged, you agree as follows:


2.           Severance Benefits.


a.           Discharge other than for Cause.  If your employment is terminated
by the Company other than for “Cause,” as defined in Section 2.b. below, you
shall continue to receive your regular annual base salary in effect on the date
of termination, excluding bonus(es) and any other compensation, paid at regular
payroll intervals for twelve (12) months following the termination date, less
applicable withholdings (“Severance Pay”); provided, however, should you violate
any provision of this Agreement, including and especially Section 3, you shall
not be entitled to any Severance Pay, and the Company shall be entitled to cease
such payments.  Further, you will only receive Severance Pay under this Section
if you sign a general release form furnished by the Company, such release to be
provided to you at the time you are notified of the termination.  That form may
include any provision customary in formal settlement agreements and general
releases, to the fullest extent lawful, including such things as: your release
of the Company and all conceivably related persons, entities or affiliates, from
all known and unknown claims; your covenant never in the future to pursue any
released claim; and your promise never to seek employment with the Company in
the future.  You acknowledge and agree that Severance Pay under this Section
made on normal pay dates shall not be construed as an extension of employment.
 
b.           Discharge for Cause.  If the Company terminates your employment for
Cause as set forth herein, you shall not receive any of the benefits set forth
in Section 2.a. above.  As used herein, “Cause” shall mean the Company’s
good-faith belief at the time of the termination of:
 
(a)           any failure and/or refusal by you to follow the Company’s
reasonable and lawful directions or any failure and/or refusal by you to perform
your essential duties (other than by reason of physical or mental illness,
injury, or condition);
 
(b)           any failure and/or refusal by you to comply with Company policies;
or
 
(c)           your engaging in any conduct that is or may be dishonest, unlawful
or disreputable, or is to the possible detriment of the Company or your own
reputation.
 
c.           Termination by the Employee.  In the event that you terminate your
employment with the Company for any reason, you shall not receive any of the
benefits set forth in Section 2.a.


d.           All Terminations.   Notwithstanding anything else set forth above
in this Section 2, you shall be bound by the restrictive covenant obligations
pursuant to Section 3 upon termination of your employment with the Company,
regardless of whether the Company or you terminated your employment or whether
the termination was for Cause or other than for Cause.


3.            Restrictive Covenants.


a.          Definitions:


(1)           “Business of the Company” means the highly competitive business of
developing, manufacturing, marketing, distributing, and/or selling sleep
products, including mattresses, foundations, changing pads and covers, and
bedding components for the same.


(2)           “Competitive Business(es)” include any firm, partnership, joint
venture, corporation and/or any other entity and/or person, including but not
limited to Sealy Corporation, Serta International, Spring Air Company, Select
Comfort Corporation, Tempur-Pedic International, Inc., King Koil Licensing
Company, Inc., and/or any licensee of such entity, that develops, manufactures,
markets, distributes, and/or sells any of the sleep products described in
Section 3.a.(1).


(3)           Your “Job Duties” are those duties described in Exhibit A,
attached hereto, as well as those duties as may from time-to-time reasonably be
prescribed by the Company during the period of your employment with the Company.


(4)           “Customers” means any firm, partnership, corporation and/or any
other entity and/or person that purchased or purchases from the Company any of
the sleep products described in Section 3.a.(1).


          (5)           “Customer Prospects” means any firm, partnership,
corporation and/or any other entity and/or person reasonably expected by the
Company to purchase from the Company any of the sleep products described in
Section 3.a.(1).


(6)           “Vendors” means any individual and/or entity that provided goods
and services to the Company.


(7)           “Material Contact” means personal contact or the supervision of
the efforts of those who have direct personal contact with a Customers, Customer
Prospects, or Vendors in an effort to initiate or further a business
relationship between the Company and such Customers, Customer Prospects, or
Vendors.


(8)           “Confidential Information” means information about the Company and
its Customers, Customer Prospects, and/or Vendors that is not generally known
outside of the Company, which you learned or will learn of in connection with
your employment with the Company.  Confidential Information may include, without
limitation: (1) the terms of this Agreement, except as necessary to inform a
subsequent employer of the restrictive covenants contained herein and/or your
attorney, spouse, or professional tax advisor and, even as to such a person,
only if the person agrees to honor this confidentiality requirement; (2) the
Company’s business policies, finances, and business plans; (3) the Company’s
financial projections, including but not limited to, annual sales forecasts and
targets and any computation(s) of the market share of Customers and/or Customer
Prospects; (4) sales information relating to the Company’s product roll-outs;
(5) customized software, marketing tools, and/or supplies that you were provided
access to by the Company and/or created; (6) the identity of the Company’s
Customers, Customer Prospects, and/or Vendors (including names, addresses, and
telephone numbers of Customers, Customer Prospects, and/or Vendors); (7) any
list(s) of the Company’s Customers, Customer Prospects, and/or Vendors; (8) the
account terms and pricing upon which the Company obtains products and services
from its Vendors; (9) the account terms and pricing of sales contracts between
the Company and its Customers; (10) the proposed account terms and pricing of
sales contracts between the Company and its Customer Prospects; (11) the names
and addresses of the Company’s employees and other business contacts of the
Company; and (12) the techniques, methods, and strategies by which the Company
develops, manufactures, markets, distributes, and/or sells any of the sleep
products described in Section 3.a.(1).


(9)           “Trade Secrets” means Confidential Information which meets the
additional requirements of the Delaware Uniform Trade Secrets Act (“DUTSA”), 6
Del. Code Ann. §§ 2001-2011, and/or under any other applicable law.


(10)           “Proprietary Rights” means any and all inventions, discoveries,
developments, methods, processes, compositions, works, supplier and customer
lists (including information relating to the generation and updating thereof),
concepts, and ideas (whether or not patentable or copyrightable) conceived,
made, developed, created, or reduced to practice by you (whether at the request
or suggestion of the Company or otherwise, whether alone or in conjunction with
others, and whether during regular hours of work or otherwise) prior to or
during your employment, which may be directly or indirectly useful in, or
related to, the Business of the Company or any business or products contemplated
by the Company while you were or are an employee, officer, or director of the
Company.


b.           You agree that your work for the Company has brought and will bring
you into close contact with many of the Company’s Customers, Customer Prospects,
Vendors, Trade Secrets, and Confidential information.  You further agree that
the covenants in this Section 3 are reasonable and necessary to protect the
Company’s legitimate business interests and its Customer, Customer Prospect,
and/or Vendor relationships, Trade Secrets, and Confidential Information.


c.           You agree to faithfully perform the duties assigned to you and will
not engage in any other employment or business activity while employed by the
Company that might interfere with your full-time performance of your duties for
the Company or cause a conflict of interest.  You agree to abide by all of the
Company’s policies and procedures, which may be amended from time-to-time.


d.           You agree that, due to your position, your engaging in any activity
that may breach this Agreement will cause the Company great, immediate, and
irreparable harm.


e.           Duty of Confidentiality. You agree that during your employment with
the Company and for a period of five (5) years following the termination of such
employment for any reason, you shall not directly or indirectly divulge or make
use of any Confidential Information outside of your employment with the Company
(so long as the information remains confidential) without the prior written
consent of the Company.  You shall not directly or indirectly misappropriate,
divulge, or make use of Trade Secrets for an indefinite period of time, so long
as the information remains a Trade Secret as defined by the DUTSA and/or any
other applicable law.  You further agree that if you are questioned about
information subject to this agreement by anyone not authorized to receive such
information, you will notify the Company’s General Counsel within 24 hours.  You
acknowledge that applicable law may impose longer duties of non-disclosure,
especially for Trade Secrets, and that such longer periods are not shortened by
this Agreement.


f.           Return of Confidential Information And Company Property.  You agree
to return all Confidential Information and/or Trade Secrets within three (3)
calendar days following the termination of your employment for any reason.  To
the extent you maintain Confidential Information and/or Trade Secrets in
electronic form on any computers or other electronic devices owned by you, you
agree to irretrievably delete all such information and to confirm the fact of
deletion in writing within three (3) calendar days following termination of
employment with the Company for any reason.  You also agree to return all
property in your possession at the time of the termination of the employment
with the Company, including but not limited to all documents, records, tapes,
and other media of every kind and description relating to the Business of the
Company and its Customers, Customer Prospects, and/or Vendors, and any copies,
in whole or in part, whether or not prepared by you, all of which shall remain
the sole and exclusive property of the Company.


g.           Proprietary Rights.  Proprietary Rights shall be promptly and fully
disclosed by you to the Company’s General Counsel and shall be the exclusive
property of the Company as against you and your successors, heirs, devisees,
legatees and assigns.  You hereby assign to the Company your entire right,
title, and interest therein and shall promptly deliver to the Company all
papers, drawings, models, data, and other material relating to any of the
foregoing Proprietary Rights conceived, made, developed, created or reduced to
practice by you as aforesaid.  All copyrightable Proprietary Rights shall be
considered “works made for hire.”  You shall, upon the Company’s request and at
its expense, execute any documents necessary or advisable in the opinion of the
Company’s counsel to assign, and confirm the Company’s title in the foregoing
Proprietary Rights and to direct issuance of patents or copyrights to the
Company with respect to such Proprietary Rights as are the Company’s exclusive
property as against you and your successors, heirs, devisees, legatees and
assigns under this Section 3.g. or to vest in the Company title to such
Proprietary Rights as against you and your successors, heirs, devisees, legatees
and assigns, the expense of securing any such patent or copyright, however, to
be borne by the Company.


h.           Non-Competition.  You covenant and agree that, during the term of
your employment with the Company and for twelve (12) months after the
termination thereof, regardless of the reason for the employment termination,
you will not, directly or indirectly, anywhere in the Continental United States,
on behalf of any Competitive Business perform the same or substantially the same
Job Duties set forth in Section 3.a.(3).


i.           Non-Solicitation of Customers, Customer Prospects, and
Vendors.  You also covenant and agree that during the term of your employment
with the Company and for twelve (12) months after the termination thereof,
regardless of the reason for the employment termination, you will not, directly
or indirectly, solicit or attempt to solicit any business from any of the
Company’s Customers, Customer Prospects, and/or Vendors with whom you had
Material Contact during the last two (2) years of your employment with the
Company.


j.           Non-Solicitation of Employees.  You also covenant and agree that
during the term of your employment with the Company and for twelve (12) months
after the termination thereof, regardless of the reason for the employment
termination, you will not, directly or indirectly, on your own behalf or on
behalf of or in conjunction with any person or legal entity, recruit, solicit,
or induce, or attempt to recruit, solicit, or induce, any non-clerical employee
of the Company with whom you had personal contact or supervised while performing
your Job Duties, to terminate their employment relationship with the Company.


k.           False Claims Representations, Cooperation and Promises.  You also
agree to disclose to the Company any information you learn concerning any
conduct involving the Company that you have any reason to believe may be
unlawful.  You promise to cooperate fully with the Company during and after your
employment with the Company in any investigation the Company undertakes into
matters which occurred during your employment with Company.  You agree that, as
and when requested by the Company whether during or after your employment with
the Company, you will fully cooperate with the Company in effecting a smooth
transition of your responsibilities to others.  If requested by the Company, you
will promptly and fully respond to all inquiries from the Company and its
representatives relating to any claims or lawsuits which relate to matters which
occurred during your employment with the Company.  If you are contacted as a
potential witness to any claim or in any litigation at any time, you will notify
the General Counsel of the Company of any such contact or request within one (1)
day after learning of it and will permit the Company to take all steps it deems
to be appropriate, if any, to prevent your involvement, or to be present during
any such discussions.  This section does not prohibit your participation as a
witness to the extent otherwise legally required but does require that you
provide the Company with notice and the opportunity to object and/or
participate.


4.           At-Will Status.  You acknowledge and agree that nothing in this
Agreement is a guarantee or assurance of employment for any specific period of
time.  Rather, you understand that you are an at-will employee and that the
Company may terminate your employment at any time for any reason.  You are
similarly free to resign at any time for any reason.  You also expressly
understand that the terms and conditions in Section 2 above do not guarantee
employment for any specific period of time or otherwise alter your at-will
employment status, but are solely included to set forth amounts and benefits
potentially available to you at the termination of your employment.
 
5.           Governing Law and Remedies.  In addition to any other remedies at
law or in equity it may have, each party shall be entitled to seek equitable
relief, including injunctive relief and specific performance, in connection with
a breach of the provisions of this Agreement. The parties acknowledge and agree
that they are bound by their arbitration obligations under Exhibit B attached
hereto, which the parties also hereby agree to execute contemporaneously and is
an integral part of this Agreement.  The parties agree and acknowledge that all
provisions of this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware exclusively and without reference to
principles of conflict of laws; provided, however, the Federal Arbitration Act
(“FAA”) will supersede state laws to the extent inconsistent.  The Arbitrator(s)
shall have no authority to apply the law of any other jurisdiction.


_______
Your initials to acknowledge agreement to Governing Law and Remedies provision
in Section 5.



6.           Construction of Agreement.  The covenants contained herein shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any single covenant or clause shall
be found unenforceable, it shall be severed and the remaining covenants and
clauses enforced in accordance with the tenor of the Agreement.  In the event
the Arbitrator(s) should determine not to enforce a covenant as written due to
overbreadth, the parties specifically agree that said covenant shall be modified
and enforced to the extent reasonable, whether said modifications are in time,
territory, or scope of prohibited activities.


7.           Entire Agreement.  This Agreement, which includes Exhibits A and B,
represents the entire understanding between the Company, Holdings, and you on
the matters addressed herein and may not be modified, changed or altered by any
promise or statement by the Company or Holdings other than in writing signed by
you and an authorized representative of Company and Holdings.  This Agreement
supersedes any and all prior agreement(s) between the Company and/or Holdings
and you, including, without limitation, the Restricted Stock Agreement entered
into between Holdings, Company and you on December 19, 2003, to the extent the
terms of such agreement(s) conflict with this Agreement.  Otherwise, this
Agreement supplements such agreement(s).  The waiver by the Company and/or
Holdings of a breach of any provision of this Agreement by any employee shall
not be construed as a waiver of rights with respect to any subsequent breach by
you.


By initialing each page, signing below, and returning this Agreement to me, you
acknowledge and accept the terms and conditions outlined above.




Very truly yours,


Simmons Company
Simmons Bedding Company




Rhonda Rousch
Executive Vice President – Human Resources




You acknowledge that you have carefully read and understand the provisions of
this Agreement, and understand that you have the right to seek independent
advice at your expense or to propose modifications prior to signing the
Agreement and have negotiated proposed modifications to the extent you deemed
necessary.  Nothing contained in this Agreement creates a contractual right to a
continued employment for a definite term.  You represent and warrant that you
have entered into this Agreement voluntarily and after consulting with
whomsoever you wished.


(Signature)                             /s/ Tim Oakhill 
Tim Oakhill


Date:                      /s/ 2/23/2006


Social Security #:  
 
_/s/ TO
Page  of  7
Initials                                                                                                                                
(Employee)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A - DUTIES AND RESPONSIBILITIES


The Employee’s Duties and Responsibilities include the following:


·  
Develop implement, and manage the overall marketing and licensing strategies to
meet the Company’s business objectives.



·  
Direct, coordinate, and manage marketing and licensing personnel in the
accomplishment of the Company’s business objectives.



·  
Create, develop, and implement mechanisms to measure, promote, and control
customer demand for the Company’s products.



·  
Develop, recommend, and implement detailed annual and broad long-range strategic
plans for the Company.




Page
/s/ TO
Initials
(Employee)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B - ARBITRATION CLAUSE


(1)           In consideration of the benefits described in the letter agreement
executed by TIM OAKHILL (the “Employee” or ”you”) and SIMMONS COMPANY (p/k/a THL
Bedding Holding Company), a Delaware Corporation, (“Holdings”), and SIMMONS
BEDDING COMPANY, (p/k/a Simmons Company), a Delaware corporation, along with its
subsidiaries, parents, joint ventures, affiliated entities, and includes its
successors and assigns or any such related entities (the “Company”) on the same
date hereto and into which this Exhibit B is incorporated, (“Agreement”), the
parties hereby agree that any controversy or claim arising under federal, state
and local statutory or common or contract law between the Company and/or
Holdings and you involving the construction or application of any of the terms,
provisions, or conditions of the Agreement, including, but not limited to,
breach of contract, tort, and/or fraud, must be submitted to arbitration on the
written request of the parties served on the other.  Arbitration shall be the
exclusive forum for any such controversy.  For example, if the Company and you
disagree as to whether the Company had Cause, as defined by the Agreement, to
terminate your employment or if the Company and you have a dispute concerning
the interpretation or enforceability of one or more restrictive covenants, the
parties will resolve the dispute exclusively through arbitration.  The
Arbitrator’s decision shall be final and binding on the parties.


(2)           If any claim or cause of action at law or in equity is filed by a
party in any state or federal court which results in arbitration being compelled
and/or the claim or cause of action being dismissed, stayed, and/or removed to
arbitration pursuant to this Agreement, the party who instituted the claim or
cause of action in state or federal court, either wholly or in substantial part,
shall, at the discretion of the Arbitrator(s), reimburse the respondent for its
reasonable attorneys’ fees, costs, and necessary disbursements to the extent
permitted by law, in addition to any other relief to which it may be entitled,
related to the state or federal court claim or action.


(3)           Excluding the initial filing fee, which shall be borne by the
claimant, the cost of arbitration shall be borne by the Company, unless the
Arbitrator determines that any claim(s) brought by you was/were wholly frivolous
or fraudulent.  If an arbitration or any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party,
either wholly or in substantial part, shall, at the discretion of the
Arbitrator, be entitled to its reasonable attorneys’ fees, costs, and necessary
disbursements to the extent permitted by law, in addition to any other relief to
which it may be entitled.
 
(4)           The parties hereby agree that all claims must be submitted to
arbitration administered by the American Arbitration Association’s Southeast
Case Management Center in Atlanta, Georgia and the arbitration will be conducted
in Atlanta, Georgia.
 
 
 (5)           The arbitration shall comply with and be governed by the American
Arbitration Association’s Commercial Arbitration Rules (“Rules”) effective as of
the execution date below, to the extent such Rules are not contrary to the
express provisions of this Agreement.  The parties also agree that the American
Arbitration Association Optional Rules for Emergency Measures of Protection
(“Emergency Rules”) shall apply to proceedings under this Agreement.  The above
Rules and Emergency Rules can be found at the following page of the American
Arbitration Association’s website,
www.adr.org: http://www.adr.org/sp.asp?id=22440.  You acknowledge that you
should read these Rules and Emergency Rules and that it is your responsibility
to be familiar with them prior to signing the Agreement.  If you are unable to
access the Rules and/or Emergency Rules at the above website, you can request a
copy of them from a Company official prior to signing the Agreement.
 
(6)           The parties agree and acknowledge that all provisions of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware exclusively and without reference to principles of conflict of
laws; provided, however, the Federal Arbitration Act (“FAA”) will supersede
state laws to the extent inconsistent.  Any claim(s) involving the construction
or application of this Agreement must be submitted to arbitration within the
statute of limitations period for such claim(s) under Delaware state law.  The
Arbitrator(s) shall have no authority to apply the law of any other
jurisdiction.
 
(7)           The dispute shall be heard and determined by one Arbitrator,
unless the parties mutually consent in writing signed by you and an authorized
representative of Company and/or Holdings to a panel of three (3)
Arbitrators.  Unless the parties mutually consent otherwise, the parties agree
and request that the Arbitrator(s) issue a reasoned award in accordance with
Commercial Arbitration Rule R-42(b).
 
I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A JURY
TRIAL.




Executed this ___23________day of ___February__________, 2005.
                              (day)                                    (month)




TIM
OAKHILL                                                                                      SIMMONS
BEDDING COMPANY
SIMMONS COMPANY


_/s/ Tim
Oakhill                                                                                             By:  /s/
Rhonda Rousch
Rhonda Rousch
Executive Vice President -
Social Security #:                        
                                                                        Human
Resources

Page
/s/ TO
Initials
(Employee)
 
 

--------------------------------------------------------------------------------

 
